DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Response to Arguments
In response to 35 USC 103, filed 04/01/2022, to independent claims 16, 23, and 29 along with their respective dependent claims, regarding limitations “wherein the positioning information source is a positioning device in a mobile communication device and the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning device; establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and the distributed ledger; receive positioning information from the positioning information source during the established cryptographic session, and verify authenticity of the received positioning information on the basis of a signature provided with the received positioning information during the established cryptographic session, wherein the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the received positioning signal or the verification of the signature associated with the received positioning signal failing”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-23, 25-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 23, and 29 recite “request verification of authenticity of the positioning information source on the basis of the authentication information element and a distributed ledger of verified positioning information sources”. It is unclear what element is supposed to receive the request for verification. Unclear where there is a missing entity or is the request towards the distributed ledger. The claim is indefinite since the boundaries of the subject matter are not clearly delineated. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.

Regarding claims 16, 23, and 29 recite  “request verification of authenticity of the positioning information source on the basis of the authentication information element and a distributed ledger of verified positioning information sources”. The broadest reasonable interpretation of the claim requires the functional language that an entity must somehow show the “verification of authenticity of the positioning information source”. The claim function of verification of authenticity of the positioning information source is not performed by any structure in the claim.
The boundaries of the functional language is unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., another entity or the distributed ledger, so it is unclear whether the function requires some other structure. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.

Regarding claims 16, 23, and 29 recite  “wherein the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the received positioning signal or the verification of the signature associated with the received positioning signal failing”. Unclear how the apparatus actually defines the received positioning signal as mock signal. Therefore, makes it unclear what the claimed “define” is referring to in the claim, whether ( i.e., is there any notification, an indication, flagging, status, etc.). The specification in paragraph [0057] recites “According to an embodiment, the apparatus is caused to define or flag the positioning signal as mock signal in response to the verification failing, and provide an indication in the distributed network of the reported positioning signal from the mobile device being a mock signal. Thus, an alert may be caused for at least one of the mobile device and a service applying the positioning signal from the mobile device in response to a predefined number of mock signals being reported for the mobile device within a given time period [0057]”. Examiner respectfully recommends “flag the positioning signal” instead of “define the positioning signal”. For the purpose of examination, the examiner is interpreting as an indication that the signal is tampered. 

Claims 18-22, 25-28 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 21-23, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (US 20030177094, Needham) in view of Govindarajan (US 20090100260) and in further view of Raab et al. (US 20170357009, hereinafter Raab).

Re. claim 16, Needham discloses an apparatus comprising at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor (Needham discloses processor and memory [0024]. Memory storing program instructions [0009]), cause the apparatus at least to: 
receive an authentication information element from a positioning information source (Needham discloses he positioning device comprises a global positioning system (GPS) detector 102 that operates to obtain geographic location information [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009] Figs. 1-3), request verification of authenticity of the positioning information source on the basis of the authentication information element and a distributed ledger of verified positioning information sources (Needham discloses before committing to a particular offer, the service provider often wants to validate that a particular user has in fact visited locations meeting the terms of an offer [0016]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the positioning information source is a positioning device in a mobile communications device (Needham discloses position device as any wired or wireless carrier [0013] Figs. 1-3). 
receive positioning information from the positioning information source during the established cryptographic session (Needham discloses receiving and interpreting GPS signals [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009]. All position data output from the GPS is digitally signed or encrypted as it is determined by the GPS [0010] Figs. 1-3), and verify authenticity of the received positioning information on the basis of a signature provided with the received positioning information during the established cryptographic session (Needham discloses the positioning device has an associated serial number 110 that corresponds to a public key which may be used to validate a signature applied with the private key, or to decode data encrypted with the private key [0011]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the received positioning signal or the verification of the signature associated with the received positioning signal failing (Needham discloses the service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer. If the position data appears legitimate, then the service provider may comfortably extend an offer [0017] Figs. 1-3, if the position data doesn’t appear legitimate means that the digital signature was not validated meaning that it fail. The offer cannot be extend).
Although Needham discloses establishing a secure session with positioning information source ([0009-0010], [0013], and [0017]), Needham does not explicitly teach but Govindarajan teaches establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database (Govindarajan teaches get a location based service receives the location data from a provider 504, in this case could be a GPS receiver [0046]. When a request to authenticate a location provider received 602, the Geo Verification System validates the data provided and either authenticates 603 the location provider or fail to authenticate the source of the location provider based on the collected static and dynamic reference data and calculated location estimations. If the provider of the location is authenticated, in step 604, the GVS generates a dynamic key pair for the safe communications between the Computational Device 101 and the LBS 400 [0047]. the GVS validates the location source, generate key pairs to access location based services [0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Needham to include establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database as disclosed by Govindarajan. One of ordinary skill in the art would have been motivated for the purpose of protect the GPS data and verifying, authenticating and certifying geographical location (Govindarajan [0002] [0007]).
Although Needham and Govindarajan teach database, the combination of Needham-Govindarajan do not explicitly teach but Raab teaches the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices (Raab teaches the block-chain storage module 202 includes a database (not shown) and the database may be any type of known organized collection of meta-data of location related information that may include, for example, records valid GPS signals. The database may be a distributed database that is linked to a network (not shown) where the database includes a cryptographic hash of preceding records in the database and is accessible to all users of the distributed database [0025]. These nodes can each validate entries, add them to their copy and then broadcast the additions of the entries to other nodes [0027]. The anti-spoofing module 204 receives the received GPS signals 262, via signal path 216, and compares them against retrieved block-chain data 274 from the block-chain storage module 202 via signal path 220. If the result of the comparison is that the received GPS signals 262 are valid [0040]. Determine whether there is a GPS is there, Signals are secured [0052]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan to include the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices as disclosed by Raab. One of ordinary skill in the art would have been motivated for the purpose of make sure that they are not false GPS signals (Raab [0053]).

Re. claim 19, the combination of Needham-Govindarajan-Raab teach the apparatus of claim 16, wherein the apparatus is further caused to establish a shared secret with the positioning information source for the session, and verify the authenticity of the received positioning information on the basis of the shared secret (Needham discloses encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques, including block or stream ciphers, hash functions, RSA, Digital Signature Algorithm (DSA), Diffie-Hellman, Data Encryption Standard (DES), MD2, MD4, MD5, and public key cryptography techniques [0009]. the positioning device 100 also comprises an output 112 for providing data, including signed or encrypted position data, from the positioning device to a destination external to the positioning device [0013]).

Re. claim 21, the combination of Needham-Govindarajan-Raab teach the apparatus of claim 16, wherein the apparatus is further caused to send a digital signature to an access control device controlling access to the distributed storage of verified positioning devices, the access control device being configured to allow verification of the public key on the basis of the distributed storage for authenticated and authorized requesting entities (Needham discloses to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques, including block or stream ciphers, hash functions, RSA, Digital Signature Algorithm (DSA), Diffie-Hellman, Data Encryption Standard (DES), MD2, MD4, MD5, and public key cryptography techniques [0009]. The positioning device has an associated serial number 110 that corresponds to a public key which may be used to validate a signature applied with the private key, or to decode data encrypted with the private key [0011]. The manufacturer derives a cryptographic key pairing comprising a public key and a private key based on the certificate, and the private key is stored in the memory [0015]).

Re. claim 22, the combination of Needham-Govindarajan-Raab teach the apparatus of claim 16, wherein the apparatus is a mobile communications device  (Needham discloses position device as any wired or wireless carrier [0013]).

Re. claim 23, Needham discloses a method, comprising: receiving, by a positioning information receiver, an authentication information element from a positioning information source (Needham discloses he positioning device comprises a global positioning system (GPS) detector 102 that operates to obtain geographic location information [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009] Figs. 1-3), 
requesting verification of authenticity of the positioning information source on the basis of the authentication information element(Needham discloses before committing to a particular offer, the service provider often wants to validate that a particular user has in fact visited locations meeting the terms of an offer [0016]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the positioning information source is a positioning device in a mobile communications device (Needham discloses position device as any wired or wireless carrier [0013] Figs. 1-3).
receiving positioning information from the positioning information source during the established cryptographic session (Needham discloses receiving and interpreting GPS signals [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009]. All position data output from the GPS is digitally signed or encrypted as it is determined by the GPS [0010] Figs. 1-3), and verifying authenticity of the received positioning information on the basis of a signature provided with the received positioning information during the established cryptographic session (Needham discloses the positioning device has an associated serial number 110 that corresponds to a public key which may be used to validate a signature applied with the private key, or to decode data encrypted with the private key [0011]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the received positioning signal or the verification of the signature associated with the received positioning signal failing (Needham discloses the service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer. If the position data appears legitimate, then the service provider may comfortably extend an offer [0017] Figs. 1-3, if the position data doesn’t appear legitimate means that the digital signature was not validated meaning that it fail. The offer cannot be extend).
Although Needham discloses establishing a secure session with positioning information source ([0009-0010], [0013], and [0017]), Needham does not explicitly teach but Govindarajan teaches establishing a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database (Govindarajan teaches get a location based service receives the location data from a provider 504, in this case could be a GPS receiver [0046]. When a request to authenticate a location provider received 602, the Geo Verification System validates the data provided and either authenticates 603 the location provider or fail to authenticate the source of the location provider based on the collected static and dynamic reference data and calculated location estimations. If the provider of the location is authenticated, in step 604, the GVS generates a dynamic key pair for the safe communications between the Computational Device 101 and the LBS 400 [0047]. the GVS validates the location source, generate key pairs to access location based services [0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Needham to include establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database as disclosed by Govindarajan. One of ordinary skill in the art would have been motivated for the purpose of protect the GPS data and verifying, authenticating and certifying geographical location (Govindarajan [0002] [0007]).
Although Needham and Govindarajan teach database, the combination of Needham-Govindarajan do not explicitly teach but Raab teaches the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices (Raab teaches the block-chain storage module 202 includes a database (not shown) and the database may be any type of known organized collection of meta-data of location related information that may include, for example, records valid GPS signals. The database may be a distributed database that is linked to a network (not shown) where the database includes a cryptographic hash of preceding records in the database and is accessible to all users of the distributed database [0025]. These nodes can each validate entries, add them to their copy and then broadcast the additions of the entries to other nodes [0027]. The anti-spoofing module 204 receives the received GPS signals 262, via signal path 216, and compares them against retrieved block-chain data 274 from the block-chain storage module 202 via signal path 220. If the result of the comparison is that the received GPS signals 262 are valid [0040]. Determine whether there is a GPS is there, Signals are secured [0052]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan to include the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices as disclosed by Raab. One of ordinary skill in the art would have been motivated for the purpose of make sure that they are not false GPS signals (Raab [0053]).

Re. claim 26, rejection of claim 23 is included and claim 26 is rejected with the same rationale as applied in claim 19.

Re. claim 28, rejection of claim 23 is included and claim 28 is rejected with the same rationale as applied in claim 21.

Re. claim 29, Chassagne discloses an non-transitory computer readable medium having stored thereon a set of computer readable instructions that (Needham discloses program modules may be stored in memory 406 and/or storage devices 408 and associated storage media, e.g., hard-drives, floppy-disks, optical storage, magnetic cassettes, tapes, flash memory cards, memory sticks, digital video disks, biological storage [0026]), when executed by at least one processor (Needham discloses processor and memory [0024]. Memory storing program instructions [0009]), cause an apparatus to: receive an authentication information element from a positioning information source (Needham discloses he positioning device comprises a global positioning system (GPS) detector 102 that operates to obtain geographic location information [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009] Figs. 1-3), request verification of authenticity of the positioning information source on the basis of the authentication information element and a distributed ledger of verified positioning information sources (Needham discloses before committing to a particular offer, the service provider often wants to validate that a particular user has in fact visited locations meeting the terms of an offer [0016]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the positioning information source is a positioning device in a mobile communications device (Needham discloses position device as any wired or wireless carrier [0013] Figs. 1-3). 
receive positioning information from the positioning information source during the established cryptographic session (Needham discloses receiving and interpreting GPS signals [0008]. The encryption module may be used to encrypt and/or sign position data determined by the GPS, e.g., to encrypt a GPS track log or other position related output from the GPS, using known public key or secret key cryptographic techniques [0009]. All position data output from the GPS is digitally signed or encrypted as it is determined by the GPS [0010] Figs. 1-3), and verify authenticity of the received positioning information on the basis of a signature provided with the received positioning information during the established cryptographic session (Needham discloses the positioning device has an associated serial number 110 that corresponds to a public key which may be used to validate a signature applied with the private key, or to decode data encrypted with the private key [0011]. The service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer [0017] Figs. 1-3), wherein the apparatus is further caused to define a received positioning signal as mock signal in response to failing to receive an appropriate signature for the received positioning signal or the verification of the signature associated with the received positioning signal failing (Needham discloses the service provider validates the digital signature applied to the position data to ensure that the position data has not been tampered with to satisfy the offer. If the position data appears legitimate, then the service provider may comfortably extend an offer [0017] Figs. 1-3, if the position data doesn’t appear legitimate means that the digital signature was not validated meaning that it fail. The offer cannot be extend).
Although Needham discloses establishing a secure session with positioning information source ([0009-0010], [0013], and [0017]), Needham does not explicitly teach but Govindarajan teaches establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database (Govindarajan teaches get a location based service receives the location data from a provider 504, in this case could be a GPS receiver [0046]. When a request to authenticate a location provider received 602, the Geo Verification System validates the data provided and either authenticates 603 the location provider or fail to authenticate the source of the location provider based on the collected static and dynamic reference data and calculated location estimations. If the provider of the location is authenticated, in step 604, the GVS generates a dynamic key pair for the safe communications between the Computational Device 101 and the LBS 400 [0047]. the GVS validates the location source, generate key pairs to access location based services [0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Needham to include establish a cryptographic session with the positioning information source in response to receiving an indication of verification of authenticity of the positioning information source on the basis of the authentication information element and database as disclosed by Govindarajan. One of ordinary skill in the art would have been motivated for the purpose of protect the GPS data and verifying, authenticating and certifying geographical location (Govindarajan [0002] [0007]).
Although Needham and Govindarajan teach database, the combination of Needham-Govindarajan do not explicitly teach but Raab teaches the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices (Raab teaches the block-chain storage module 202 includes a database (not shown) and the database may be any type of known organized collection of meta-data of location related information that may include, for example, records valid GPS signals. The database may be a distributed database that is linked to a network (not shown) where the database includes a cryptographic hash of preceding records in the database and is accessible to all users of the distributed database [0025]. These nodes can each validate entries, add them to their copy and then broadcast the additions of the entries to other nodes [0027]. The anti-spoofing module 204 receives the received GPS signals 262, via signal path 216, and compares them against retrieved block-chain data 274 from the block-chain storage module 202 via signal path 220. If the result of the comparison is that the received GPS signals 262 are valid [0040]. Determine whether there is a GPS is there, Signals are secured [0052]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan to include the distributed ledger is a blockchain ledger stored in a network of blockchain nodes and based on transactions comprising information of verified positioning devices as disclosed by Raab. One of ordinary skill in the art would have been motivated for the purpose of make sure that they are not false GPS signals (Raab [0053]).
Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al. (US 20030177094, Needham), in view of Govindarajan (US 20090100260), in view of Raab et al. (US 20170357009, hereinafter Raab) and in further view of Lowagie (US 20190354725) .

Re. claim 18, the combination of Needham-Govindarajan-Raab teach the apparatus of claim 16, the combination of Needham-Govindarajan-Raab teach the positioning information source is a positioning device and the authentication information element, the combination of Needham-Govindarajan-Raab do not explicitly teach but Lowagie teaches wherein the positioning information source is a positioning device and the authentication information element is a public cryptography key stored in the distributed ledger and associated with a secret cryptography key of the positioning device (Lowagie teaches such a key pair is used for signing a hash-related string. By signing this with the private key, it is possible for a receiver of the encrypted hash to retrieve the original hash-related string, by using the public key, which, in a method of the present invention, can be retrieved based on the user identity. If such decryption is successful, then nobody else than the owner of the private key can encrypt the hash-related string [0045]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan-Raab to include wherein the positioning information source is a positioning device and the authentication information element is a public cryptography key stored in the distributed ledger and associated with a secret cryptography key of the positioning device as disclosed by Lowagie. One of ordinary skill in the art would have been motivated for the purpose of validating person or organization (Lowagie [0042]).

Re. claim 25, rejection of claim 23 is included and claim 25 is rejected with the same rationale as applied in claim 18.

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Needham et al. (US 20030177094, Needham), in view of Govindarajan (US 20090100260), in view of Raab et al. (US 20170357009, hereinafter Raab) and in further view of Davies (US 20200186355).

Re. claim 20, the combination of Needham-Govindarajan-Raab teach the apparatus of claim 16, the apparatus is caused to request the verification of the authenticity of the positioning information source on the basis of the blockchain ledger though an application programming interface or one or more intermediate blockchain nodes (Raab teaches these nodes can each validate entries, add them to their copy and then broadcast the additions of the entries to other nodes [0027]. Compares them against retrieved block-chain data 274 from the block-chain storage module 202 via signal path 220. If the result of the comparison is that the received GPS signals 262 are valid, the anti-spoofing module 204 passes [0040, 0048-0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan to include request the verification of the authenticity of the positioning information source on the basis of the blockchain ledger though an application programming interface or one or more intermediate blockchain nodes as disclosed by Raab. One of ordinary skill in the art would have been motivated for the purpose of make sure that they are not false GPS signals (Raab [0053]).
Although the combination of Needham-Govindarajan-Raab disclose blockchain, the combination of Needham-Govindarajan-Raab do not explicitly teach but Davies teaches wherein the distributed ledger is a private blockchain ledger (Davies teaches where a blockchain operator sets up a private blockchain [0308]), generated by transactions of fabricated positioning devices added by one or more positioning device manufacturers (Davies teaches an administrator or user may be able to amend, add to, or cancel the context or credential [0058]. Tereon may not only use the user's passwords, PINs, or other direct authentication credentials; it will also use details of the device, the application on that device, the network by which that device is accessing Tereon, the geographic location of that device at the time of, and during, the session, and the service or information that the user is accessing with that device [704]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Needham-Govindarajan-Raab to include wherein the distributed ledger is a private blockchain, generated by transactions of fabricated positioning devices added by one or more positioning device manufacturers as disclosed by Davies. One of ordinary skill in the art would have been motivated for the purpose of gaining overall processing speed, improves security (Davies [0308]).

Re. claim 27, rejection of claim 23 is included and claim 27 is rejected with the same rationale as applied in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tali (US 20190357049) discloses a geo-locations software management utility provides a method and system for passive authentication of an individual's geo -location via a communication network and for user authenticating images and video and social media content.
Bates (US 9544739) discloses request and receive GPS coordinates from the fixed wireless device 102. The validation device may compare the received GPS coordinates with information in a Geographic Information System (GIS) database to identify one or more possible addresses associated with the GPS coordinates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496